To vacate an order setting aside a previous conditional order for a new trial.
Denied June 4, 1879.
Held, tbat where a new trial is not a matter of right, the judge in granting it may properly impose such a condition as tbat tbe parties must waive any supposed right to removal and try tbe *384case at the following term; that the judgment remains in force-subject to the conditions, and is not absolutely vacated until they are performed; that the court will not consider matters-that were not brought before the court below'on the motion to show the improper disposition thereof; that mandamus will not lie to review the discretionary action of inferior courts; that, the writ is not one of right and is not usually allowed to those, who have been culpably dilatory or otherwise at fault.